                      IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                             Case No: 5:19-CV-00577-FL


 JEFFREY GREENWELL, on behalf of
 himself and all others similarly situated,

                       Plaintiffs,

        v.                                                    ORDER
 GROUP HEALTH PLAN FOR
 EMPLOYEES OF SENSUS USA, INC.,
 BLUE CROSS BLUE SHIELD OF
 NORTH CAROLINA,

                       Defendants.


       This matter is before the Court on Berg Plummer Johnson & Raval, LLP, Amar

Raval, and James C. Plummer's Motion to File Manually, as they are not admitted to

practice in this District or Division.

       For good cause shown, the Court hereby grants the Motion to File Manually.



                                       March
                            18th
                                       xxxxxxxx 2020.
       SO ORDERED, this the ___ day of February,




                                          Honorable Louise W. Flanagan
                                          United States District Court Judge




                                              4
